MEMORANDUM **
Ron Kiczenski appeals pro se from the district court’s judgment dismissing his action seeking injunctive relief from enforcement of the Controlled Substances Act, codified at 21 U.S.C. §§ 801-971. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Rossi v. Motion Picture Ass’n of Am. Inc., 391 F.3d 1000, 1002 (9th Cir.2004), and we affirm.
The district court properly concluded that Kiczenski’s First Amendment challenge to the Controlled Substances Act failed because his belief in hemp’s economic, social and philosophical value is not rooted in religious belief. See United States v. Ward, 989 F.2d 1015, 1017 (9th Cir.1992) (requiring claims be rooted in religious belief in order to invoke First Amendment protection).
*151Similarly, the district court properly concluded that his Religious Freedom Restoration Act challenge failed because he is unable to demonstrate the Controlled Substances Act’s limitation on hemp cultivation would be a substantial burden on his broad ability to practice plant cultivation as a religious exercise. See 42 U.S.C. § 2000bb-l(a); see also Guam v. Guerrero, 290 F.3d 1210, 1222 (9th Cir.2002) (affirming substantial burden requirement).
Kiczenski’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.